              Case 1:21-cv-00744-RP Document 1 Filed 08/26/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


 ASHLEY M. CONCEPCION,
                                                        CIVIL ACTION
       Plaintiff,

 v.                                                     COMPLAINT 1:21-cv-00744

 AFFILIATE ASSET SOLUTIONS, LLC
                                                        JURY TRIAL DEMANDED
       Defendant.

                                          COMPLAINT

          NOW COMES Ashley M. Concepcion (“Plaintiff”), by and through her undersigned

attorney, complaining as to the conduct of Affiliate Asset Solutions, LLC. (“Defendant”) as

follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, and violations of the Texas Debt

Collection Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392, et seq.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §1391 as Plaintiff

resides in the Western District of Texas, Defendant maintains significant business contacts in the

Western District of Texas, and a substantial part of the events or omissions giving rise to the claims

occurred in the Western District of Texas.


                                                  1
            Case 1:21-cv-00744-RP Document 1 Filed 08/26/21 Page 2 of 7




                                              PARTIES

   4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a.

   5. Defendant is a debt collection agency with its headquarters located at 145 Technology

Pkwy, Suite 100, Peachtree Corners, Georgia 30092. Defendant’s primary business purpose is

collecting or attempting to collect, directly or indirectly, defaulted consumer debts owed or due or

asserted to be owed or due to others using the mail and telephone, including consumers in the State

of Texas.

                              FACTS SUPPORTING CAUSE OF ACTION

   6. In June 2021, Defendant began placing collection calls to Plaintiff’s cellular telephone

number (305) XXX-7047 attempting to collect on an unknown consumer debt (“subject debt”) that

Defendant claims Plaintiff owes.

   7. Defendant refused to verify its identity to Plaintiff and insisted that Plaintiff’s phone

number would be removed from its call list.

   8. At no time did Defendant send Plaintiff a validation letter pursuant to §1692g.

   9. Subsequently thereafter, Plaintiff added her cellular phone number to the National Do Not

Call Registry to avoid further calls.

   10. Despite Defendant’s acknowledgment of Plaintiff’s cease request, Defendant continued to

place collection calls to Plaintiff’s cellular phone without her prior consent.

   11. Plaintiff answered Defendant’s calls on at least 3 separate occasions and informed

Defendant to stop contacting her on her cellular phone and to send validation regarding the subject

debt

   12. On numerous occasions Defendant’s representatives would harass Plaintiff by answering

her calls and immediately disconnecting the line.

                                                  2
           Case 1:21-cv-00744-RP Document 1 Filed 08/26/21 Page 3 of 7




   13. Specifically, on August 18, 2021, Plaintiff answered another call from Defendant, a

representative of Defendant requested Plaintiff to provide her information. Plaintiff requested

Defendant to provide validation regarding the subject debt. However, Defendant’s representative

disconnected the call.

   14. Notwithstanding Plaintiff’s repeated requests for Defendant to stop calling her, Defendant

placed numerous harassing phone calls to Plaintiff’s cellular between June 2021 and the present

day.

   15. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling

multiple times in one day, and on back to back days, with such frequency as can be reasonably be

expected to harass.

                                              DAMAGES

   16. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   17. Plaintiff has expended time consulting with her attorneys as a result of Defendant’s

harassing collection efforts.

   18. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, harassment,

emotional distress, anxiety, and loss of concentration,

   19. Concerned about the violations of her rights and invasion of her privacy, Plaintiff sought

the assistance of counsel to permanently cease Defendant’s collection efforts, incurring costs and

expenses speaking with her attorneys.




                                                 3
            Case 1:21-cv-00744-RP Document 1 Filed 08/26/21 Page 4 of 7




             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   20. Plaintiff restates and realleges paragraphs 1 through 19 as though fully set forth herein.

   21. Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects debts

and uses the mail and/or the telephones to collect delinquent accounts allegedly owed to a third

party.

   22. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   23. Defendant violated 15 U.S.C. §§ 1692c(a)(1), d(5), f, and g through its unlawful debt

collection practices.

         a. Violations of FDCPA § 1692c

   24. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being

notified to stop on numerous separate occasions. This repeated behavior of systematically

calling Plaintiff’s cellular phone over and over after she demanded that it cease contacting her

was harassing and abusive. Even after being told to stop contacting her, Defendant continued

its onslaught of phone calls with the specific goal of oppressing and abusing Plaintiff into

paying the subject debt.

   25. Furthermore, Defendant has relentlessly called Plaintiff on numerous occasions. This

volume of calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal of

annoying and harassing her.

   26. Defendant was notified by Plaintiff that the calls were not welcomed. As such,

Defendant knew its conduct was inconvenient and harassing to her.




                                                 4
           Case 1:21-cv-00744-RP Document 1 Filed 08/26/21 Page 5 of 7




       b. Violations of FDCPA § 1692d

   27. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

   28. Moreover, Defendant’s tactic of disconnecting calls on Plaintiff is harassing on its face.

   29. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular phone without Plaintiff’s

consent.

       c. Violations of FDCPA § 1692f

   30. Defendant violated §1692f when it used unfair and unconscionable means to collect the

subject debt. Plaintiff had already notified Defendant on multiple occasions to validate the subject

debt and to cease calling her cellular phone. However, Defendant continued to call Plaintiff without

her consent. Defendant’s unconscionable behavior was done in an effort to dragoon Plaintiff into

paying the subject debt. Defendant knew that it did not provide proper notification via mail within

five days of its initial communication with Plaintiff.

       d. Violations of FDCPA § 1692g

   31. Defendant violated §1692g through its initial communication by failing to properly inform

Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

Defendant through its initial communication demanded payment of the subject debt from Plaintiff

and failed to adequately send Plaintiff her right to dispute the validity of the subject debt within

five days of the initial communication.



                                                  5
           Case 1:21-cv-00744-RP Document 1 Filed 08/26/21 Page 6 of 7




   32. As an experienced debt collector, Defendant knew or should have known the ramifications

of not sending a validation notice within 5 days of the initial communication pursuant to §1692g.

   33. As detailed above, Plaintiff was harmed by Defendant’s conduct.

WHEREFORE, ASHLEY M. CONCEPCION respectfully requests that this Honorable Court:

   a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
   b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
       the underlying FDCPA violations;
   c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k; and
   d. Award any other relief as the Honorable Court deems just and proper.

           COUNT II – DEFENDANT’S VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   34. Plaintiff restates and realleges paragraphs 1 through 33 as though fully set forth herein.

   35. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   36. The subject debt is a “debt” and a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

   37. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

            a. Violations of TDCA § 391.302

   38. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   39. Defendant violated the TDCA when it called Plaintiff repeatedly despite her requests that

the calls cease. The repeated calls were made with the hope that Plaintiff would succumb to the
                                                6
           Case 1:21-cv-00744-RP Document 1 Filed 08/26/21 Page 7 of 7




harassing behavior and ultimately make a payment on the subject debt. Moreover, Defendant’s

tactic of disconnecting calls on Plaintiff is harassing on its face.

WHEREFORE, ASHLEY M. CONCEPCION respectfully requests that this Honorable Court:

        a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
        b. Entitle Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
        c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
        d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying violations;
        e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
            Ann. § 392.403(b) ; and
        f. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.



Dated: August 26, 2021                                  Respectfully Submitted,

                                                        /s/ Marwan R. Daher
                                                        /s/ Omar T. Sulaiman
                                                        Marwan R. Daher, Esq.
                                                        Omar T. Sulaiman, Esq.
                                                        Sulaiman Law Group, Ltd.
                                                        2500 South Highland Avenue, Suite 200
                                                        Lombard, IL 60148
                                                        Telephone: (630) 575-8181
                                                        mdaher@sulaimanlaw.com
                                                        osulaiman@sulaimanlaw.com
                                                        Counsel for Plaintiff




                                                   7
